Case 1:18-cv-03984-JPH-TAB Document 82 Filed 03/19/21 Page 1 of 4 PageID #: 757




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 JANICE CHILDERS,                                 )
                                                  )
                           Plaintiff,             )
                                                  )
                      v.                          )   No. 1:18-cv-03984-JPH-TAB
                                                  )
 ST. VINCENT HEART CENTER OF                      )
 INDIANA, LLC                                     )
     d/b/a THE HEART CENTER OF                    )
 INDIANA, LLC,                                    )
                                                  )
                           Defendant.             )

              ORDER GRANTING DEFENDANT'S BILL OF COSTS

       Plaintiff, Janice Childers, filed this action in state court. Dkt. 1. On

 December 18, 2018, Defendant, St. Vincent, removed the case to this Court,

 and on January 14, 2021, this Court granted St. Vincent's summary judgment

 motion as to Plaintiff's federal claims and declined to exercise supplemental

 jurisdiction over the state law claims. Dkt. 77. On January 28, 2021,

 Defendant filed its Bill of Costs. Dkt. [79]. Plaintiff objects, arguing that St.

 Vincent is not a prevailing party. Dkt. 80. For the reasons below, Defendant's

 Motion for Bill of Costs is GRANTED. Dkt. [79].

                                              I.
                                        Applicable Law

       Federal Rule of Civil Procedure 54(d) provides that "[u]nless a federal

 statute, these rules, or a court order provides otherwise, costs—other than

 attorney's fees—are to be allowed to the prevailing party." "Under Rule 54(d),

 district courts enjoy wide discretion in determining and awarding reasonable


                                              1
Case 1:18-cv-03984-JPH-TAB Document 82 Filed 03/19/21 Page 2 of 4 PageID #: 758




 costs." Northbrook Excess and Surplus Insurance Co., v. Proctor & Gamble Co.,

 924 F.2d 633, 642 (7th Cir. 1991).

                                         II.
                                     Discussion

       St. Vincent seeks payment of $2,610.22 to reimburse its cost of

 (1) taking Ms. Childers' deposition (specifically court reporter attendance

 and/or obtaining the transcript); (2) defending witness Janice King's deposition

 (specifically obtaining the transcript); (3) obtaining copies of medical records

 concerning Ms. Childers' medical condition as it related to her disability claim;

 and (4) removing Ms. Childers' federal claims to this Court. Dkt. 79-1 at 2.

 Ms. Childers objects to the Bill of Costs on the grounds that St. Vincent is not

 a prevailing party because it did not prevail in total. Dkt. 80.

        "[C]osts other than attorneys' fees shall be allowed as of course to the

 prevailing party unless the court otherwise directs." Ogborn v. United Food and

 Commercial Workers Union, Local No. 881, 305 F.3d 763, 769 (7th Cir. 2002)

 (quoting Fed. R. Civ. P. 54(d)(1)). The Seventh Circuit has defined "prevailing

 party" as "the party who prevails as to a substantial part of the litigation."

 Testa v. Vill of Mundelein, Ill., 89 F.3d 443, 447 (7th Cir. 1996).

       On January 14, 2021, this Court granted St. Vincent summary judgment

 on each of Ms. Childers' federal claims and declined to exercise supplemental

 jurisdiction over her state-law claims. That resolution made St. Vincent the

 prevailing party, even though this Court remanded the state law claims. See

 Ogborn, 305 F.3d at 770.



                                          2
Case 1:18-cv-03984-JPH-TAB Document 82 Filed 03/19/21 Page 3 of 4 PageID #: 759




       Furthermore, while Ms. Childers argues that any costs beyond the

 transfer fee of $400.00 should only be allowed at a one-third rate, dkt. 80 at 1,

 she does not provide any authority stating that costs should be prorated based

 on the number of federal and state claims asserted. Even so, "[f]or the

 purposes of Rule 54, a party is deemed 'prevailing' if it prevails as to a

 substantial part of the litigation." Baker v. Lindgren, 856 F.3d 498, 502 (7th

 Cir. 2017) (quoting Testa, 89 F.3d at 447).

       Because St. Vincent is the prevailing party, and because its costs are

 authorized by statute and reasonable and necessary to the litigation, St.

 Vincent's Bill of Costs is GRANTED. See Ogborn, 305 F.3d at 770; see also

 Little v. Mitsubishi Motors North America, Inc., 514 F.3d 699, 702 (7th Cir.

 2008).

                                       III.
                                    Conclusion

       Ms. Childers' objection to St. Vincent's Bill of Costs is OVERRULED. St.

 Vincent's Bill of Costs, dkt. [79], is GRANTED, and it is awarded costs in the

 sum of $2,610.22.

 SO ORDERED.

Date: 3/19/2021




                                          3
Case 1:18-cv-03984-JPH-TAB Document 82 Filed 03/19/21 Page 4 of 4 PageID #: 760




 Distribution:

 James E. Ayers
 WERNLE RISTINE & AYERS
 ayersj@wralaw.com

 Emily L. Connor
 LITTLER MENDELSON, P.C. (Indianapolis)
 econnor@littler.com

 Alan L. McLaughlin
 LITTLER MENDELSON, P.C. (Indianapolis)
 amclaughlin@littler.com

 Peter T. Tschanz
 LITTLER MENDELSON, P.C. (Indianapolis)
 ptschanz@littler.com




                                      4
